           Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIAWAN BRITTON,                         )
                                        )
      Plaintiff,                        )
                                        )       CIVIL ACTION
v.                                      )
                                        )       FILE No. _____________________
ALAMDAR INC.,                           )
                                        )
      Defendant.                        )

                                    COMPLAINT

      COMES NOW, TIAWAN BRITTON, by and through the undersigned

counsel, and files this, his Complaint against Defendant ALAMDAR INC.

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                           JURISDICTION AND VENUE

      1.       This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.       Venue is proper in the federal District Court for the Northern District


                                            1
            Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 2 of 13




of Georgia, Atlanta Division.

                                       PARTIES

       3.       Plaintiff TIAWAN BRITTON (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       4.       Plaintiff suffers from Spinal Muscular Atrophy (“SMA”) and is

disabled as defined by the ADA.

       5.       Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and pinching.

       6.       Plaintiff cannot walk and uses a wheelchair for mobility purposes.

       7.       Defendant ALAMDAR INC. (hereinafter “Defendant”) is a Georgia

corporation, and transacts business in the state of Georgia and within this judicial

district.

       8.       Defendant may be properly served with process via its registered

agent for service, to wit: Mohamedaly Panjwany, 905 Perrin Springs Court,

Lawrenceville, Georgia, 30043.

                             FACTUAL ALLEGATIONS

       9.       On or about July 8, 2021, Plaintiff was a customer at “Tropical


                                            2
         Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 3 of 13




Cuisine,” a business located at 4899 Old National Highway, Atlanta, Georgia

30337.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action, and upon which said business

operates. (The structures and improvements situated upon said real property shall

be referenced herein as the “Facility,” and said real property shall be referenced

herein as the “Property”).

      11.    Plaintiff lives approximately eight (8) miles from the Facility and

Property.

      12.    Plaintiff’s access to the business(es) located at 4899 Old National

Highway, Atlanta, Georgia 30337 (Fulton County Property Appraiser’s parcel

number 13 0061 LL1800), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are


                                         3
        Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 4 of 13




made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

                                           4
        Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 5 of 13




the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,


                                          5
        Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 6 of 13




advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically


                                           6
        Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 7 of 13




set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     One of the two accessible parking spaces on the Property is

              missing an identification sign, in violation of section 502.6 of

              the 2010 ADAAG standards. In the alternative, the Property

              lacks a van accessible disabled parking space, in violation of

              sections 208.2 and 502.2 of the 2010 ADAAG standards.

      (ii)    The access aisle adjacent to the accessible parking space on the

              Property has inadequate dimensions, in violation of section

              502.3 of the 2010 ADAAG standards.

      (iii)   There are significant amounts broken pavement and excessive

              vertical rises, in excess of ¼” (one quarter inch) and as great as

              2” (two inches), at both the base and landing of the accessible


                                           7
  Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 8 of 13




        ramp on the Property, in violation of section 405.7 of the 2010

        ADAAG standards.

(iv)    The side flares of the above-described ramp have extreme

        slopes in excess of 1:10 (one to ten), in violation of section

        406.3 of the 2010 ADAAG standards.

(b)     INTERIOR ELEMENTS:

(i)     The Facility lacks restrooms signage that complies with

        sections 216.8 and 703 of the 2010 ADAAG standards.

(ii)    The hardware on the restroom door in the Facility has operable

        parts that require tight grasping, pinching or twisting of the

        wrist, in violation of section 309.4 of the 2010 ADAAG

        standards.

(iii)   The accessible restroom in the Facility does not have grab bars

        adjacent to the commode therein, in violation of section 604.5

        of the 2010 ADAAG standards.

(iv)    The accessible restroom in the Facility has a pedestal sink that

        provides for inadequate knee and toe clearance thereunder, in

        violation of sections 305, 306 and 606.2 of the 2010 ADAAG

        standards.


                                    8
        Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 9 of 13




      (v)    The soap dispensers in the accessible restroom in the Facility is

             located outside the prescribed vertical reach ranges set forth in

             section 308.2.1 of the 2010 ADAAG standards.

      (vi)   The mirror in the accessible restroom in the Facility exceeds the

             maximum permissible height set forth in section 603.3 of the

             2010 ADAAG standards.

      31.    Without limitation, the above-described violations of the ADAAG

made it more difficult and dangerous for Plaintiff to utilize the ramp servicing the

Property and rendered the restroom in the Facility inaccessible to Plaintiff.

      32.    As evidenced by the extreme deterioration of the accessible ramp on

the Property, the Property has not been adequately maintained in operable working

condition for those features of facilities and equipment that are required to be

readily accessible to and usable by persons with disabilities in violation of section

28 C.F.R. § 36.211.

      33.    Further, and upon information and good faith belief, Defendant fails

to adhere to a policy, practice and procedure to ensure that all facilities on the

Property are readily accessible to and usable by disabled individuals.

      34.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the


                                          9
       Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 10 of 13




Facility and Property.

      35.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      36.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      37.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      38.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      39.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      40.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be


                                         10
       Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 11 of 13




modified to comply with the 1991 ADAAG standards.

      41.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      42.    Plaintiff’s requested relief serves the public interest.

      43.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      44.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      45.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing its discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the


                                          11
        Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 12 of 13




             physical barriers to access and (ii) alter the subject Facility and

             Property to make them readily accessible to, and useable by,

             individuals with disabilities to the extent required by the ADA;

      (d)    That the Court award Plaintiff’s counsel reasonable attorneys' fees,

             litigation expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable

             in light of the circumstances.

                                       Dated: August 10, 2021.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (800) 238-3857
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.


                                         12
Case 1:21-cv-03247-ELR Document 1 Filed 08/10/21 Page 13 of 13




                            /s/Craig J. Ehrlich
                            Craig J. Ehrlich




                              13
